In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00110-CV
     ___________________________

LINDA HECKATHORN CLYMA, Appellant

                     V.

  DOUGLAS SCOTT CLYMA, Appellee



  On Appeal from the 233rd District Court
          Tarrant County, Texas
      Trial Court No. 233-624458-17


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                MEMORANDUM OPINION AND JUDGMENT

       On April 7, 2020, Linda Heckathorn Clyma timely appealed from the trial

court’s amended final divorce decree. We abated the appeal while the parties mediated

the case. Four months later, the mediator informed us that the parties had failed to

settle, and we thus reinstated the appeal.

       Linda’s brief was originally due on February 26, 2021. See Tex. R. App. P.

38.6(a). Linda moved to extend her briefing deadline to March 29, 2021, and we

granted the motion.

       On March 2, 2021, Linda’s counsel moved to withdraw. We granted the motion

the following day, and Linda proceeded pro se.

       On the day Linda’s brief was due—March 29, 2021—she moved for an

extension of time to file her brief. We granted her motion and extended her briefing

deadline to April 6, 2021. As the April 6 deadline approached, Linda moved for her

third extension of time, which we granted. Linda moved for three more extensions,

and we granted each extension request. In our order granting Linda’s sixth extension

request, we ordered her brief due May 25, 2021, and stated that “FURTHER

EXTENSION REQUESTS WILL BE STRONGLY DISFAVORED.” Despite

this warning, Linda did not file a brief.

       On June 9, 2021, we notified Linda that her brief had not been filed as the

appellate rules require. See id. We stated that we could dismiss this appeal for want of

prosecution unless, by June 21, 2021, Linda or any party desiring to continue the

                                             2
appeal filed with the court an appellant’s brief and an accompanying motion

reasonably explaining the brief’s untimely filing and why an extension was needed.

See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). Linda missed the deadline, but in the

early morning hours of June 22, 2021, she submitted a noncompliant brief1 and filed

an extension motion explaining why her brief was late and asking for time to amend

the brief she had submitted.

       Including Linda’s initial briefing deadline, Linda has had eight opportunities to

file her brief, but she has failed to file a compliant brief. Because Linda failed to file a

compliant brief after six briefing extensions and because she did not timely file a

compliant brief and an extension motion after we gave her an opportunity to do so,

we deny Linda’s seventh extension motion and dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f). Appellant Linda

Heckathorn Clyma must pay all costs of this appeal.




                                                         /s/ Elizabeth Kerr
                                                         Elizabeth Kerr
                                                         Justice

Delivered: July 15, 2021




       See Tex. R. App. P. 9.4(d), 9.9, 38.1(b), (c), (k).
       1




                                             3